Citation Nr: 1811310	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  03-25 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in an August 2003 VA Form 9, the Veteran appealed the present claim as well as claims of service connection for right and left knee disabilities and entitlement to a nonservice connected pension.  Thereafter, in February and March 2004 rating decisions, the RO granted service connection for bilateral knee disabilities and entitlement to a nonservice connected pension, respectively.  As these claims have been granted in full, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In an April 2005 VA Form 9, the Veteran appealed claims of service connection for posttraumatic stress disorder (PTSD) and a back disability.  In November 2007, the Board remanded such claims along with the present claim for additional development.  Subsequently, in an October 2010 decision, the Board granted service connection for PTSD and remanded the Veteran's GERD and back claims again for additional development.  Then, in September 2012, the Board again remanded the GERD and back claims for a second Board hearing in accordance with the Veteran's August 2012 request.  Subsequently, in August 2014, the Board granted service connection for a back disability and remanded the GERD claim.  As the Veteran's PTSD and back claims have been granted, they are not before the Board.  Id.

The Veteran testified at a Board hearing in May 2006.  The Board notes that the Veterans Law Judge (VLJ) who conducted that hearing is no longer available to participate in the adjudication of the Veteran's claim.  Consequently, a second Board hearing was held in February 2014.  However, the VLJ who conducted that hearing is also no longer available to participate in the adjudication of the claim.  As such, the Veteran was notified of the situation and offered an opportunity to have another Board hearing in a November 2015 letter, but he declined to do so shortly thereafter.

Subsequent to the most recent Board remand, the Board requested an expert medical opinion from the Veteran's Health Administration (VHA).  After receiving the opinion in July 2017, the Veteran and his representative were provided with a copy of the opinion and afforded the opportunity to submit additional evidence and argument. 


FINDING OF FACT

The Veteran's GERD did not have its onset during service and is not causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

The Veteran contends that his GERD began during service.  In this regard, he stated during the May 2006 Board hearing that during service he sought treatment for throat pain because he could not swallow and that his military occupational specialty kept him from seeking treatment for his GERD symptoms during service.  He also reported that he did not seek treatment for GERD within one year of his separation for service.  He further reported that he was told during post-service VA treatment that his GERD is related to his military service.  In addition, in December 2006, the Veteran submitted a newspaper article discussing a relationship between chronic heartburn and an increased risk of esophageal cancer.

The Veteran's service treatment records (STRs) reflect that he sought treatment for a cold and sore throat in December 1969.  He also was treated for a sore throat without fever or cough in March 1970 that was diagnosed as an upper respiratory infection (URI).  Then, he was treated in February 1971 for a sore throat and coughing with chest pain.  The treatment provider assessed him with trachitis and pharyngitis at such time.  Subsequently, during his July 1971 separation examination, the Veteran did not report any persistent medical conditions and a chest x-ray was listed as "negative."

The Veteran's post-service private treatment records show that GERD was listed as a present diagnosis in August 2002 and as early as December 2001.  He reported using over the counter medication to treat GERD during VA treatment in October 2002.  Thereafter, he was assessed with a large hiatal hernia following an upper endoscopy performed at a VA treatment facility in October 2003.  However, his VA treatment records do not contain findings as to the etiology of his GERD.

The Veteran was afforded a VA examination in regard to this claim in January 2011.  The examiner noted that the Veteran had been diagnosed with GERD in 2001.  The Veteran reported his GERD symptoms had been present for many years prior to the 2001 diagnosis.  The examiner found that the Veteran's GERD was less likely than not caused by or a result of his military service.  The examiner noted that the Veteran had a sore throat during service, but stated that it was not a cause or contributor to his GERD.  He further explained that the Veteran's STRs did not contain any documentation of GERD symptoms or diagnosis during service.

Thereafter, in August 2014, the Board remanded the claim for a VA examination to determine whether the Veteran's reported symptoms of heartburn and regurgitation in and since service suggest his GERD began during service and whether an in-service sore throat could have been GERD symptoms such as heartburn.  The examiner was directed to review the entire claim file prior to making such determinations.  Subsequently, in June 2015, the VA examiner who conducted the January 2011 examination reviewed the Veteran's entire file.  He then offered an addendum opinion in which he stated that the Veteran's STRs do not document any complaints of heartburn symptoms during service.  He explained that the Veteran's sore throats during service were all associated with URIs and not gastrointestinal symptoms.  The examiner concluded that the Veteran's GERD is less likely than not related to military service based on a lack of evidence of gastrointestinal symptoms during such service.

The Board notes that the Veteran submitted a statement in July 2015 in which he reported that he was not examined by VA in June 2015 and reported being willing to attend another VA examination in regard to this claim.  While the Board's August 2014 remand requested a second VA examination of the Veteran, the claim was remanded to obtain findings as to whether the Veteran exhibited GERD symptoms during service including an assessment of his in-service sore throats following a review of the full record.  The June 2015 VA addendum opinion was obtained from the examiner who had previously examined the Veteran in regard to his GERD claim.  In addition, he reviewed the full record and addressed the questions asked by the August 2014 remand.  Thus, an actual physical examination was not necessary.  Therefore, the Board finds that there was substantial compliance with the August 2014 remand directives and a further remand is not warranted.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently, the Board obtained a VHA expert medical opinion in July 2017.  The author is a gastroenterologist who is a clinical professor for a national medical school and a physician at a VA Medical Center.  Following a review of the full file, the physician stated that he saw no indication that the Veteran's GERD symptoms are related to any symptoms or issues he had while in service.  He noted that the Veteran was treated for a URI in March 1970 and acute pharyngitis in February 1971.  He stated that URIs are very common among young people and in military settings whereas laryngopharyngeal reflux is uncommon among young people.  Based on these facts, the physician concluded that it was highly unlikely that the Veteran was misdiagnosed during service.  The physician also stated that everyone has occasional reflux, but that such reflux is physiologically normal and therefore it is not a disease.  He stated that such reflux is considered a disease only when it becomes highly symptomatic and interferes with the person's life.  He reported that the typical course of reflux does not bother people in their teens and twenties, but becomes symptomatic later in life and symptoms progress and get worse with age.  Based on this information, the physician concluded that it is unlikely, with a probability of well less than 50 percent, that the Veteran's current GERD symptoms had their onset during service or are otherwise related to service.

The Board finds that the July 2017 gastroenterologist's expert medical opinion is clear and unequivocal and is based on the relevant information, including the Veteran's STRs, post-service treatment records, and January 2011 VA examination report as well as the statements and newspaper article submitted by the Veteran.  Moreover, the examiner's explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, his conclusions that it is less likely than not that the Veteran's GERD had its onset during service or is otherwise related to service to be highly persuasive and probative evidence.  

While the Veteran believes that his GERD was incurred in or is related to his service, these are complex medical questions outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  Thus, this nexus question requires expert consideration and cannot be considered within the competence of a non-expert lay witness.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the gastroenterologist's opinions, nor is it otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between his service-connected disabilities and his hypertension.  See Fountain, 27 Vet. App. at 274-75.  

The Veteran has also stated that a positive nexus was reported by a VA treatment provider.  However, his post-service VA treatment records do not contain findings as to the etiology of his GERD.  While the Veteran is competent to report a finding told to him by a VA treatment provider, the rationale for such opinion is not available.  Therefore, the VA treatment provider's opinion is outweighed by the July 2017 gastroenterologist's expert opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board further notes that the Veteran submitted a newspaper article regarding a possible association between chronic heartburn and an increased risk of esophageal cancer.  However, the article does not contain findings regarding a causal relationship between the circumstances of the Veteran's service and his subsequent GERD diagnosis or address the specific facts of the Veteran's case.  Thus, this evidence is insufficient to substantiate the nexus element of the claim.  Moreover, the July 2017 gastroenterologist's opinion was reached after reviewing the Veteran's file which contained the article and concluded that the Veteran's GERD was not related to his military service.  It was found that, medically speaking, that the probability was well less than 50 percent that there is a relationship to service.

Accordingly, the preponderance of the evidence is against the claim of service connection for GERD, particularly the nexus element of the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for GERD is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for GERD is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


